Citation Nr: 1738180	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-29 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to recognition as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits.

2.  Entitlement to recognition as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits.


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1963 to September 1968.  The Veteran died in October 2007, and the appellant seeks recognition as his surviving spouse for the purpose of eligibility for VA death benefits. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an administrative decision issued in April 2012 by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  

This case was remanded by the Board in June 2015 for further development.  The requested development has been completed, and no further action is necessary to substantially comply with the Board's remand directives.  


FINDINGS OF FACT

1.  An unappealed July 2008 administrative decision denied entitlement to recognition as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits. 

2.  The evidence associated with the claims file subsequent to the July 2008 administrative decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to recognition as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits.

3.  The appellant and the Veteran were legally married in June 1971 and divorced in September 1999.  

4.  After their divorce, the appellant and Veteran did not remarry each other, under the common law or by ceremony, and they were not married at the time of the Veteran's October 2007 death in Ohio. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to recognition as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits.  38 U.S.C. § 5108 (2016); 38 C.F.R. § 3.156 (2016).

2.  The criteria for recognition of the appellant as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits have not been met.  38 U.S.C. §§ 101, 103, 1101, 1304, 1541 (2016); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The appellant contends that she is entitled to recognition as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits.  She originally filed a claim for VA death benefits in February 2008.  A July 2008 administrative decision denied the appellant's claim because she was divorced from the Veteran.  The appellant did not file a timely appeal or submit new and material evidence within one year of the decision.  Thus, the July 2008 decision became final. 

The pertinent evidence of record at the time of the July 2008 decision included the appellant's application for benefits, the Veteran's death certificate, and a marriage license showing that the appellant and Veteran were married in June 1971.  Since the July 2008 rating decision, relevant evidence added to the record includes the appellant's and Veteran's September 1999 divorce decree and the appellant's statements that she was in a common law marriage with the Veteran at the time of his death in October 2007.    

The Board finds that the evidence obtained since the July 2008 decision, which raises the appellant's common law marriage argument, constitutes new and material evidence.  The Board notes that the evidence is not cumulative or redundant of the evidence previously of record.  It also raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, reopening the claim of entitlement to recognition as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits is warranted.  

Recognition as Surviving Spouse

VA death benefits may be paid to a surviving spouse who was married to a veteran (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing death was incurred or aggravated; (2) for one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C. §§ 1102, 1304, 1541 (2016); 38 C.F.R. § 3.54 (2016).  

The term "surviving spouse" means a person (1) whose marriage to the veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of the veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death (continuous cohabitation); and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C. § 101(3) (2016); 38 C.F.R. §§ 3.1(j); 3.50 (2016).

The appellant seeks recognition as the surviving spouse of the Veteran, who died in October 2007.  Specifically, the appellant contends that although she obtained a divorce from the Veteran in September 1999, they were in a common law marriage at the time of the Veteran's death.  In this regard, the appellant stated that she resided with the Veteran after their divorce and until he moved into a VA assisted living facility, as well as carried on in the role of the Veteran's wife until his death.  She also stated that the Veteran asked her to handle his business and financial affairs and that she made and paid for the Veteran's funeral arrangements.  

The record reflects that the appellant and Veteran were married in June 1971 in Ohio, where they resided at the time, and they obtained a divorce in September 1999.  At the time of the Veteran's death, the appellant and Veteran lived in Ohio.  Accordingly, the Board must look to Ohio law to determine whether the appellant and Veteran were in a valid common law marriage at the time of the Veteran's death.  

In Ohio, common law marriages established on and after October 10, 1991, are prohibited unless they came into existence in another state or nation that recognizes the validity of common law marriages; were not terminated by death, divorce, dissolution, annulment, or other judicial determination; and are not otherwise deemed invalid under Ohio law.  Ohio Rev. Code Ann. § 3105.12(B) (LexisNexis 2016).  Otherwise, a marriage may be established in Ohio only if the marriage is solemnized by a person described in § 3101.08 of the Ohio Revised Code and otherwise complies with Ohio law. 

The appellant's marriage to the Veteran was dissolved by judicial decree in September 1999.  Thus, any common law marriage between the appellant and Veteran would have come into existence after October 10, 1991, and is therefore prohibited by Ohio law unless it was established in a state or nation that recognizes the validity of common law marriages.  There is no evidence that the appellant and Veteran established a common law marriage in a jurisdiction that recognizes such marriages, nor does appellant make such a contention.  Accordingly, the record does not support the existence of a common law marriage under Ohio law.    

VA will nonetheless recognize marriages that were invalid by reason of legal impediment; provided the parties were unaware of the impediment and cohabited continuously from the date of marriage to the date of the Veteran's death.  VA refers to such marriages as "deemed valid."  38 C.F.R. § 3.52 (2016).  The requirement of a marriage ceremony by a jurisdiction that does not recognize common law marriage constitutes a "legal impediment" to such a marriage for purposes of 38 U.S.C. § 103(a).  VAOPGCPREC 58-91 (O.G.C. Prec. 58-91); see also Colon v. Brown, 9 Vet. App. 104 (1996).  

The requirement of continuous cohabitation for a "deemed valid" marriage is met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  38 C.F.R. §§ 3.52(c), 3.53(a) (2016).  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, businesses, or any other reason which did not show intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  VA will accept the statement of a surviving spouse as to the circumstances of a separation in the absence of contradictory information.  38 C.F.R. § 3.53(b) (2016).

Here, the evidence contradicts the appellant's claim that she continuously cohabited with the Veteran.  According to VA medical center (VAMC) treatment records from October 2002, the Veteran reported that he had lived alone for the past three years, until his son moved in with him.  In fact, there is no indication in VAMC treatment records that the appellant continued to live with the Veteran their divorce.  The appellant's own statements also contradict her claim of continuous cohabitation.  Specifically, in her October 2015 Statement of Marital Relationship, the appellant reported that she lived with the Veteran only until 2000.  Although she noted that the Veteran lived in a VA assisted living facility from 2004 to 2007, the appellant did not state that they had lived together in the interim, from 2000 to 2004.  Based on this record, the Board finds that the preponderance of the evidence is against a finding that the appellant and Veteran cohabited continuously until the Veteran's death.  Accordingly, there is no basis for deeming a legally prohibited common law marriage valid.  

Moreover, the record is absent evidence that the Veteran considered himself in a common law marriage to the appellant.  The Veteran marked his marital status as divorced in his March 2002 application for compensation and in his September 2002 Income-Net Worth and Employment Statement.  VAMC treatment records show that the Veteran reported being divorced, and in June 2002 and October 2005 records, he listed his mother as his next-of-kin, rather than appellant.  The Veteran's death certificate reflects that he was "divorced (and not remarried)" at the time of his death, and although the appellant is listed as the informant of the Veteran's death, her relationship to the Veteran is described as "ex-spouse."

The Board acknowledges the appellant's contentions regarding misconduct by the Veteran.  Specifically, the appellant states that the Veteran was abusive during their marriage, and she cites this misconduct as the cause of their divorce.  In order to qualify as a surviving spouse under VA regulations, an appellant must be the spouse of the veteran at the time of the veteran's death and have cohabited continuously with the veteran from the date of marriage to the date of the veteran's death.  See 38 U.S.C. §§ 101(3), 1310; 38 C.F.R. §§ 3.5, 3.50(b).  Under 38 C.F.R. § 3.53(a), there is an exception to the continuous cohabitation requirement for separation that is due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  In this case, the appellant contends that the Veteran's misconduct caused her to seek a divorce.  However, 38 C.F.R. § 3.53(a) is only applicable if the appellant remained married to the Veteran after the separation.  As the parties were legally divorced in September 1999, the misconduct exception to continuous cohabitation is inapplicable, and does not provide a basis for a finding that the appellant was the Veteran's surviving spouse.    

In sum, the appellant and Veteran divorced in September 1999, and no legal exception is applicable that would allow the appellant to receive VA death benefits as the surviving spouse.  The State of Ohio, where the appellant and the Veteran lived at the time they were married and at the time of the Veteran's death, does not recognize common law marriages entered into in Ohio after October 10, 1991, and there is no basis in the record for deeming such a marriage valid.  

For these reasons, the appellant is not entitled to recognition as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits.  The preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  Therefore, the claim must be denied.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received, and the claim of entitlement to recognition as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits, is reopened.  

Entitlement to recognition of the appellant as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits is denied.



____________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


